Exhibit 10.54

March 25, 2013

The Coast Distribution System, Inc.

350 Woodview Avenue

Morgan Hill, California 95037

 

Re: Fourteenth Amendment

Ladies and Gentlemen:

The Coast Distribution System, Inc., a Delaware corporation (“Coast Delaware”),
United Sales & Warehouse of Texas, Inc., a Texas corporation (“United Sales”),
C/P Products Corp., an Indiana corporation (“C/P”), Mohawk Trailer Supply, Inc.,
a New York corporation (“Mohawk”), and Les Systemes De Distribution Coast
(Canada) Inc. The Coast Distribution System (Canada) Inc., a corporation
organized under the laws of the Province of Quebec (“Coast Canada”) (Coast
Delaware, United Sales, C/P, Mohawk, and Coast Canada are referred to
individually as “Borrower” and collectively as “Borrowers”), and Bank of
America, N.A. (in its individual capacity, “US Lender”), acting by and through
Bank of America, N.A., a national banking association, as agent for US Lender
(in such capacity, “Agent”) and Bank of America, N.A. (acting through its Canada
branch) (“Canadian Lender”), (US Lender, acting through Agent, and Canadian
Lender are referred to collectively as “Lender”), have entered into that certain
Third Amended and Restated Loan and Security Agreement dated August 30, 2005
(the “Security Agreement”). From time to time thereafter, Borrowers and Lender
may have executed various amendments (each an “Amendment” and collectively the
“Amendments”) to the Security Agreement (the Security Agreement and the
Amendments hereinafter are referred to, collectively, as the “Agreement”).
Borrowers and Lender now desire to further amend the Agreement as provided
herein, subject to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. The Agreement hereby is amended as follows:

 

  (a) Subsection 4(c)(v) is hereby amended and restated in its entirety as
follows:

 

  (c)(v) Amendment Fee. Borrowers shall pay to Lender a one-time fee of Ten
Thousand and No/100 Dollars ($10,000.00), which shall be fully earned and
payable on the date hereof.

 

1



--------------------------------------------------------------------------------

  (b) Subsection 14(a) of the Agreement is hereby amended and restated in its
entirety as follows:

 

  (a) Fixed Charge Coverage Ratio.

Borrowers shall not permit their Fixed Charge Coverage Ratio for each period set
forth below to be less than the ratio set forth below for the corresponding
period set forth below (it being understood that the Fixed Charge Coverage Ratio
is not being measured for the fiscal quarter ending December 31, 2012):

 

Period

  

Ratio

For the 12 month period ending on March 31, 2013 and for each twelve (12) month
period ending on the last day of each fiscal quarter thereafter

   1.10:1.0

2. Borrowers represent and warrant to Lender that this Amendment has been
approved by all necessary corporate action, and each individual signing below
represents and warrants that he or she is fully authorized to do so.

3. Except as expressly amended hereby and by any other supplemental documents or
instruments executed by either party hereto in order to effectuate the
transactions contemplated by this Amendment, the Agreement and all Exhibits
thereto are ratified and confirmed by Borrowers and Lender and remain in full
force and effect in accordance with their terms.

4. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which, taken together, shall constitute one and
the same agreement. This Amendment may be delivered by facsimile, and when so
delivered will have the same force and effect as delivery of an original
signature.

5. Borrowers shall reimburse Lender for all reasonable attorney’s fees (whether
for internal or outside counsel) incurred by Lender in connection with the
documentation and consummation of this Fourteenth Amendment to the Agreement.

(Remainder of page intentionally blank; signatures follow)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first set forth above.

 

LENDER: BANK OF AMERICA, N.A., as Agent By:   /s/ JOHN W. MUNDSTOCK

Title:

 

Senior Vice President

BANK OF AMERICA, N.A., as US Lender By:   /s/ JOHN W. MUNDSTOCK

Title:

 

Senior Vice President

BANK OF AMERICA, N.A., acting through its Canada branch, as Canadian Lender By:
  /s/ MEDINA SALES De ANDRADE

Title:

 

Vice President

 

3



--------------------------------------------------------------------------------

BORROWERS: THE COAST DISTRIBUTION SYSTEM, INC. By:   /s/ SANDRA A. KNELL Title:
  Executive Vice President & Chief Financial Officer UNITED SALES & WAREHOUSE OF
TEXAS, INC. By:   /s/ SANDRA A. KNELL Title:   Executive Vice President & Chief
Financial Officer C/P PRODUCTS, CORP. By:   /s/ SANDRA A. KNELL Title:  
Executive Vice President & Chief Financial Officer MOHAWK TRAILER SUPPLY, INC.
By:   /s/ SANDRA A. KNELL Title:   Executive Vice President & Chief Financial
Officer LES SYSTEMES DE DISTRIBUTION COAST (CANADA) INC. THE COAST DISTRIBUTION
SYSTEM (CANADA) INC. By:   /s/ SANDRA A. KNELL Title:   Executive Vice
President & Chief Financial Officer

 

4



--------------------------------------------------------------------------------

GUARANTOR’S ACKNOWLEDGMENT

The undersigned guarantor acknowledges that Bank of America, N.A., (in its
individual capacity, “US Lender”), acting by and through Bank of America, N.A.,
as agent for US Lender (in such capacity, “Agent”) and Bank of America, N.A.
(acting through its Canada branch), (“Canadian Lender”) (US Lender, acting
through Agent, and Canadian Lender are referred to collectively as “Lender”)
have no obligation to provide it with notice of, or to obtain its consent to,
the terms of the foregoing Thirteenth Amendment (the “Thirteenth Amendment”) to
the Third Amended and Restated Loan and Security Agreement dated August 30,
2005, as amended, modified or supplemented from time to time. The undersigned
guarantor nevertheless: (i) acknowledges and agrees to the terms and conditions
of the Thirteenth Amendment; and (ii) acknowledges that its guaranty remains
fully valid, binding, and enforceable.

 

9002-1288 QUEBEC INC.

By:

 

/s/ SANDRA A. KNELL

Title:

  Executive Vice President & Chief Financial Officer

 

5